Citation Nr: 9913127	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-24 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right shoulder 
disability, to include recurrent dislocation and post-
operative residuals, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from June 1989 to June 1993. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that continued a noncompensable rating for 
service-connected right shoulder condition.  The veteran has 
appealed for an increased (compensable) rating. 

In a December 1995 Hearing Officer Decision, a 10 percent 
rating was assigned for recurrent dislocation of the right 
shoulder.  Inasmuch as a higher evaluation is potentially 
available, and as the issue of an increased rating was 
already in appellate status at the time of the December 1995 
rating action, the Board will consider entitlement to an 
increased rating for a right shoulder disability, to include 
recurrent dislocation and post-operative residuals, for the 
entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


REMAND

A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  VA 
has a duty to assist the claimant in developing facts 
pertinent to a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The duty to assist is neither 
optional nor discretionary and includes the duty to assist a 
claimant to obtain records pertinent to his claim.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  

Service connection has been in effect for recurrent right 
shoulder dislocations since separation from active service 
when a noncompensable evaluation was assigned.  During a VA 
general medical examination in February 1995, an examiner 
recorded the veteran's complaint of increased pain in the 
right shoulder.  After receiving the VA examination report, 
the RO issued a March 1995 rating decision denying a claim 
for an increased rating for the service-connected right 
shoulder condition.  

A VA examination was scheduled for November 1995; however, 
prior to the examination date, the veteran indicated that he 
could not report for the examination because he was 
recovering from right shoulder surgery performed at Jefferson 
Memorial Hospital in November 1995.  According to a note in 
the veteran's claims file, the veteran said that he would 
authorize the RO to obtain the surgical report.  In December 
1996, the veteran's representative noted that the RO did not 
obtain the private surgery report and requested that this 
evidence be obtained.

The veteran underwent VA peripheral nerves examination and 
joints examination in August and September 1997, 
respectively.  During the peripheral nerves examination, the 
neurologist noted current symptomatology suggesting "thoracic 
outlet syndrome" (any of a variety of neurovascular 
syndromes, Dorland's Illustrated Medical Dictionary 1641 
(28th ed. 1994)).  The examiner felt that the condition 
"conceivably might be due to his prior surgeries and scar 
tissue around the right shoulder joint."  The peripheral 
nerves examiner also noted that the veteran refused to 
undergo EMG (electromyography) testing, which was scheduled 
for October 1997.  The September 1997 VA joints examination 
report notes ranges of motion and other symptoms and also 
suggests that degenerative problems might arise in the 
future.  

The Board notes that full evaluation of the disability in 
question requires consideration of all pertinent private 
medical reports.  See Massey, supra.  Therefore, the RO 
should assist the veteran in obtaining the report of right 
shoulder surgery that was performed in November 1995.  Any 
other available pertinent medical reports not currently of 
record should also be obtained.  

Following receipt of any additional treatment reports, 
including the November 1995 surgery report, a VA examination 
should be rescheduled and the veteran should be advised of 
the scheduled examination date.  The veteran should be 
clearly advised of the consequences of failure to report for 
the scheduled examination.  See 38 C.F.R. § 3.655 (1998).

It has been suggested that there might be additional 
neurovascular disability related to the service-connected 
disability.  Therefore, the examiner is asked to determine, 
if possible, whether it is at least as likely as not that any 
such neurovascular disability of the right upper extremity, 
such as thoracic outlet syndrome, is related to the service-
connected condition.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should request and associate 
with the claims file the Jefferson 
Memorial Hospital surgery report of 
November 1995.  If the search yields 
negative results, that fact should be 
clearly documented in the claims file.

2.  The RO should request and associate 
with the claims file all available VA 
medical records of treatment for the 
right shoulder since September 1997 as 
well as any other recent pertinent 
private treatment records.  If the search 
for records yields negative results, that 
fact should be clearly documented in the 
claims file.

3.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded appropriate VA 
examinations, including EMG testing if 
deemed necessary by the examiner.  The 
claims folder should be made available to 
the examiner or examiners for review, and 
each should acknowledge such review in 
the report of the examination.  Each 
examiner is asked to record all current 
symptoms and relevant findings concerning 
the right shoulder, including ranges of 
motion.  A determination of whether 
additional disability exists due to pain, 
incoordination, fatigue, weakness or 
flare-ups is requested.  If such 
additional disability is found, it should 
be expressed in terms of additional 
degrees of range of motion lost, if 
possible. 

4.  An opinion concerning the etiology of 
any right upper extremity neurovascular 
condition and/or other abnormality found 
is also requested.  The examiner should 
state whether it is at least as likely as 
not that any additional right upper 
extremity disability is the result of, or 
has been increased by, the service-
connected right shoulder disability.  If 
they are completely unrelated, this too 
should be reported.  The examiners should 
present all findings in a typewritten 
report.

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
competed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

6.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
consider the veteran's claim, including 
considerations set forth in the holding 
of DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1995).  If any benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


